DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.
 
Status of the Claims
Amendment filed August 17, 2021 is acknowledged. New claims 41-43 have been added. Claims 27, 35 and 37 have been cancelled. Claims 21-26, 28-34, 36 and 38-40 have been amended.  Claims 21-26, 28-34, 36 and 38-43 are pending.
Action on merits of Elected Species 1, claims 21-26, 28-34, 36 and 38-43 follows.
   
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 17 and October 04, 2021 were filed after the mailing date of the Office Action on April 15, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “temporary adhesive layer comprises a base film and an adhesive” (amended claims 21, 28, 34); “attaching each semiconductor device to a tape such that the respective base film of the temporary adhesive layer contacts that tape” (amended claim 34); “wherein the base film of the temporary adhesive layer further comprises an intermediate layer that fills gaps between the contacts” (new claim 42) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-26, 28-34, 36 and 38-43 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claims 21, 28 and 34 recite: a temporary adhesive layer comprises a base film and an adhesive film.
According to the specification, “In this scenario, the top surface of the temporary adhesive layer 202 corresponds to the base film that not adhesive.” (lacks adhesiveness, new claim 43).
That means the “adhesive adheres the temporary adhesive layer to the substrate second surface.  
As shown in FIG. 2E, “peeling or pulling” the shielded semiconductor device 101 from the tape 203. Since the base film, which is not adhesive, or lacks adhesiveness, would have been peeled off from the tape 203 and all of the temporary adhesive layer 202 would still be attached to the shielded semiconductor device 101, simply because the adhesive film of the temporary adhesive layer 202 is adhered to the substrate second surface and the “base film” is not adhesive. 
Therefore, the invention is failed to enable.   
Claims 34, 36 and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “attaching each semiconductor device to a tape such that the respective base film of the temporary adhesive layer contacts that tape” (amended claim 34) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-26, 28-34, 36 and 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (US. Pub. No. 2016/0300799) and SASAKI  et al. (CN 103258770) both of record. 

attaching a semiconductor device group (704) to a first tape (702), wherein: 
the semiconductor device group (704) comprises a substrate (708), semiconductor dies (202), contacts (104) and an encapsulant (218) that encapsulates the semiconductor dies (202); 
the substrate (708) comprises a substrate first surface, a substrate second surface opposite the substrate first surface, and a substrate side surface that joins the substrate first surface and the substrate second surface; 
each contacts (104) includes a first end coupled to the substrate (708) second surface and a second end opposite the first end; 
the encapsulant (218) comprises an encapsulant first surface, an encapsulant second surface opposite the encapsulant first surface, and an encapsulant side surface that joins the encapsulant first surface and the encapsulant second surface; 
the semiconductor dies (202) and the encapsulant first surface are coupled to the substrate (708) first surface; and  
the encapsulant second surface is attached to the first tape (702);
attaching a temporary adhesive layer (710) to the semiconductor device group (704), 
the temporary adhesive layer (710) comprises an adhesive; 
the adhesive adheres the temporary adhesive layer (710) to the substrate second surface; and 
the temporary adhesive layer (710) contacts and encapsulates the second end of each contacts (104);  

removing the semiconductor devices (804) from the first tape (702); and
attaching the semiconductor devices (804) to a second tape (904) via the temporary adhesive layer portion (710) for each semiconductor device (804); (See FIG. 9);
forming an electromagnetic interference (EMI) shield layer (108) over the semiconductor devices to form shielded semiconductor devices (902), wherein the EMI shield layer (108): 
contacts portions of second tape (904) that are adjacent to the semiconductor devices (804) attached to the second tape (904)
contacts the respective temporary adhesive layer portion (710) for each semiconductor device (804) attached to the second tape (904), and 
contacts the encapsulant portion (218) and the substrate portion (708) for each semiconductor device (804) attached to the second tape (904); and 
after forming the EMI shield layer (108), peeling the second tape (904) from the shielded semiconductor devices (902). (See FIGs. 2, 7-9, 14-16). 


However, SASAKI teaches a method including a temporary adhesive layer comprises a base film and an adhesive. (See FIG. 1A). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the temporary adhesive layer of HAN comprising the base layer and the adhesive as taught by SASAKI to protect the semiconductor device during the process. 
  
With respect to claim 22, peeling the second tape (904) from the shielded semiconductor devices (902) of HAN: 
peels the temporary adhesive layer portions (710) from the shielded semiconductor devices (902) along with the second tape (902); 
removes, from the shielded semiconductor devices (902),  portion of the EMI shield layer (108) that are in contact with the second tape (904); and 
removes, from the shielded semiconductor devices (902), portions of the EMI shield layer (108) that are in contact with the temporary adhesive layers portions (710). (See FIG. 2).

With respect to claim 23, the contacts (104) of HAN comprise conductive bumps; and  
attaching the temporary adhesive layer (710) covers the conductive bumps (104) with the temporary adhesive layer (710).  


 
With respect to claim 25, the EMI shield layer (108) of HAN further contacts a sidewall of the respective temporary adhesive layer portion (710) for each semiconductor device (804); 
the sidewall of the respective adhesive layer portion (710) for each semiconductor device (804) spans between the second tape (904) and the substrate portion (708) for each semiconductor device (804); and 
peeling the second tape (904) from the shielded semiconductor devices (902) peels the temporary adhesive layer portions (710) from the shielded semiconductor devices (902) along with the second tape (904). 

With respect to claim 26, forming the EMI shield layer (108) of HAN coupled the EMI shield layer (108) to a ground circuit pattern at a sidewall of the substrate (210/708) for each semiconductor device (100/ 902). (See FIG. 2). 
 
With respect to claim 41, In view of SASAKI, the base film of the temporary adhesive layer comprises a polyimide film or a polyethylene naphthalate film; and the adhesive of the temporary adhesive layer comprises an acryl-based adhesive or a silicone-based adhesive.  
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.


With respect to claim 43, As best understood by Examiner, in view of SASAKI, the base film of the temporary adhesive layer lacks adhesiveness; and the adhesive of the temporary adhesive layer (710) of HAN retains its adhesiveness with respect to the first substrate (708) surface during forming of the EMI shield layer (108).

With respect to claim 28, HAN teaches a method substantially as claimed including: 
attaching a temporary adhesive layer (710) comprising an adhesive to a semiconductor device group (704) such that the temporary adhesive layer covers contacts (104) of a the semiconductor device group (704), wherein: 
the semiconductor device group (704) comprises a substrate (708), semiconductor dies (202), and an encapsulant (218) that encapsulates the semiconductor dies (202); 
the substrate (708) comprises a substrate first surface and a substrate second surface opposite the substrate first surface;-5-Application: 16/583,632Attorney Docket: 60484US03
the encapsulant (218) comprises an encapsulant  first surface and an encapsulant  second surface opposite the encapsulant first surface; 
the semiconductor dies (202) and the encapsulant first surface are coupled to the substrate first surface; 
each contact (104) includes a first end coupled to the substrate second surface and a second end opposite the first end; and 

separating the semiconductor device group (704) into semiconductor devices (804) by cutting through the temporary adhesive layer (710), the substrate (708) and the encapsulant (218), wherein each semiconductor device (804) comprises a respective semiconductor die (202), substrate portion (708), encapsulant portion (218), and subset of the contacts (104) from the semiconductor device group (704), and a respective temporary adhesive layer  portion (710) comprising an adhesive portion from the temporary adhesive layer (710);  
after separating, attaching the semiconductor devices (804) to a tape (904) via the respective temporary adhesive layer portion (710) for each semiconductor device (804), wherein the attaching creates a respective gap between the respective temporary adhesive layer portion (710) of each semiconductor device (804) and the respective temporary adhesive layer portion (710) of each adjacent semiconductor device (804);
forming an electromagnetic interference (EMI) shield layer (108) over the semiconductor devices (804) to form shielded semiconductor devices (902), wherein the EMI shield layer (108): 
contacts portions of the tape (904) that are adjacent to the semiconductor devices (804) attached to the tape (904), 
contacts a sidewall of each temporary adhesive layer portion (710), and 
contacts encapsulant portion (218) and substrate portion (708) for each semiconductor device (804) attached to the tape (904); and 
after forming the EMI shield layer (108), pulling the shielded semiconductor devices (902) from the tape (904). (See FIGs. 2, 7-9, 14-16). 
 

However, SASAKI teaches a method including a temporary adhesive layer (100) comprises a base film and an adhesive. (See FIG. 1A). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the temporary adhesive layer of HAN comprising the base layer and the adhesive as taught by SASAKI to protect the semiconductor device during the process. 

With respect to claim 29, pulling the shielded semiconductor devices (902) from the tape (904) of HAN:
pulls the shielded semiconductor devices (902) from the temporary adhesive layer portions (710) along with the tape (904); 
removes, from each shielded semiconductor device (902), portions of the EMI shield layer (108) that are in contact with the tape (904); and
removes, from each shielded semiconductor devices (902), portions of the EMI shield layer (108) that are in contact with the temporary adhesive layer portions (710). (See FIG. 2). 

With respect to claim 30, the contacts of HAN comprise conductive bumps; and attaching the temporary adhesive layer (710) covers the conductive bumps with the temporary adhesive layer (710).  
With respect to claim 31, the contacts of HAN comprise conductive lands; and attaching the temporary adhesive layer (710) covers the conductive lands with the temporary adhesive layer (710).  

the sidewall of the temporary adhesive layer portion (710) for each semiconductor device (804) spans between the tape (904) and the substrate portion (708) for each semiconductor device (804); and 
pulling the shielded semiconductor devices (902) from the tape (904) pulls a shielded semiconductor device (902) from its adhesive portion (710) along with the tape. 

With respect to claim 33, forming the EMI shield layer (108) of HAN couples the EMI shield layer (108) to a ground circuit pattern at a sidewall of the substrate portion (708) for each semiconductor device (804).  

With respect to claim 34, As best understood by Examiner, HAN teaches a method substantially as claimed including: 
providing semiconductor device (804) that each include a semiconductor die (202), an encapsulant (218), a substrate (708), contacts (104) and a temporary adhesive layer (710), wherein the temporary adhesive layer comprises an adhesive;  
attaching each semiconductor device (804) to a tape (904) such that the respective temporary adhesive layer (710) contact the tape, wherein the attaching creates a respective gap (806) between each adjacent semiconductor device (804) such that the respective temporary adhesive layer (710) of each semiconductor device (804) is separated from the respective temporary adhesive layer (710) of each adjacent semiconductor device (804) by its respective gap (806);  

contacts portions of the tape (904) exposed by the gaps (806) between the temporary adhesive layers (710) of the adjacent semiconductor devices (804) attached to the tape (904), and 
contacts -8-Application: 16/583,632Attorney Docket: 60484US03the encapsulant (218), the substrate (708), and the temporary adhesive layer (710) for each semiconductor device (804) attached to the tape (904); and 
after forming the EMI shield layer (108), peeling the tape from the shielded semiconductor devices (902). (FIGs. 2, 7-9, 14-16).

Thus, HAN is shown to teach all the features of the claim with the exception of explicitly disclosing the temporary adhesive layer (710) comprises a base film and the adhesive.
However, SASAKI teaches a method including a temporary adhesive layer (100) comprises a base film and an adhesive. (See FIG. 7A). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the temporary adhesive layer of HAN comprising the base layer and the adhesive as taught by SASAKI to protect the semiconductor device during the process. 

With respect to claim 36, peeling the tape (904) from the shielded semiconductor devices (902) of HAN: 
peels the temporary adhesive layer portions (710) from the shielded semiconductor devices (902) along with the tape (904); 

removes, from the shielded semiconductor devices (902), portions of the EMI shield layer (108) that are in contact with the temporary adhesive layers (710). (See FIG. 2).

With respect to claims 38-39, in view of SASAKI, the wafer is separated from the adhesive layer by reducing the adhesion of the adhesive layer through, for example, ultraviolet irradiation or heat treatment. (¶ [0005], [0046]).  
Therefore, in view of SASAKI, the method further comprising reducing an adhesiveness of the temporary adhesive layer for each shielded semiconductor device by applying light or heat to the temporary adhesive layer prior to peeling the tape. 

With respect to claim 40, forming the EMI shield layer (108) of HAN couples the EMI shield layer (108) to a ground circuit pattern at a sidewall of the substrate for each semiconductor device.

Claims 38-39 are alternatively, rejected under 35 U.S.C. 103 as being unpatentable over HAN ‘799 and SASAKI ‘770 as applied to claim 34 above and further in view of SONG et al. (US. Pub. No. 2012/0300412) of record. 
With respect to claims 38-39, HAN, in view of SASAKI, teaches the method as described in claim 34 above including peeling the tape (904) from the shielded semiconductor devices (902) including reducing the adhesiveness of the temporary adhesive layer. 

However, SONG teaches a method further including reducing an adhesiveness of the temporary adhesive layer (310) for each shielded semiconductor device by applying light or heat to the temporary adhesive layer (310) prior to peeling the tape (300). (See FIGs. 13-14, ¶ [0068]).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to peeling the tape from the shielded semiconductor devices of HAN and SASAKI including applying light or heat prior to peeling the tape as taught by SONG to reducing the adhesiveness of the temporary adhesive layer. 

Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH D MAI/Primary Examiner, Art Unit 2829